Citation Nr: 0403578	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy/prostatitis on a direct basis or as secondary to 
Agent Orange exposure.  

2.  Entitlement to service connection for bronchial asthma on 
a direct basis or as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty from July 1967 
to July 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision rendered by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran had a Travel Board hearing with the undersigned 
Judge from the Board sitting at the RO in April 2003.  

In April 2003, the veteran filed claims for entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
skin cancer, and bilateral hearing loss.  These claims are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  The veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to Agent Orange while in 
active service.

3.  Neither benign prostatic hypertrophy/prostatitis nor 
bronchial asthma are diseases for which service connection 
can be presumed due to an association with exposure to 
herbicide agents.

4.  Benign prostatic hypertrophy/prostatitis of an 
unspecified etiology is first shown more than one year after 
the veteran's separation from service, and is not shown to be 
related to that service.

5.  Bronchial asthma of an unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.


CONCLUSIONS OF LAW

1.  As benign prostatic hypertrophy/prostatitis, was not 
incurred in or aggravated by service, and is not presumed to 
have been incurred during service, service connection for 
benign prostatic hypertrophy/prostatitis on a direct basis or 
as secondary to Agent Orange exposure is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  As bronchial asthma, was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
service, service connection for bronchial asthma on a direct 
basis or as secondary to Agent Orange exposure is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2003); 38 U.S.C.A. 
§ 1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. During the pendency of the veteran's 
claim, there was a change in the statute.  On December 27, 
2001, the President signed into law the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Dec. 27, 2001).  Section 201 of this Act amends 38 
U.S.C. § 1116 to provide a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  Prior to December 27, 2001, the law required that the 
veteran have a presumptive disease before exposure to 
herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 
1999 & Supp. 2001).  

The change in the regulation discussed above, is on its face 
is more liberal than the statute previously in effect.  Under 
the facts of the veteran's case, however, it is no more 
favorable. The veteran is presumed to have been exposed to 
herbicide agents based on the fact of his service in Vietnam 
during the specified period.  However, that presumption is 
not dispositive of the claim, as the veteran does not have a 
disease or disorder for which a presumption of service 
connection arises.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.   See 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2003). A veteran who served in the Republic of Vietnam shall 
be presumed to have been exposed to herbicide.  See 38 
U.S.C.A. § 1116 (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.   
See 38 C.F.R. § 3.309(e) (2003).  The Board notes that Type 2 
diabetes was added to the list of disabilities effective July 
9, 2001.  66 Fed. Reg. 23166 (May 8, 2001).  Chronic 
lymphocytic leukemia was added effective October 16, 2003.  
68 Fed. Reg. 59,540 (October 16, 2003).  The RO did not 
include these disabilities in the most recent supplemental 
statement of the case.  As neither of these disabilities are 
at issue in this case, the Board concludes that its 
consideration of these amendments is not prejudicial to the 
veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.   See 38 C.F.R. § 
3.307(a)(6)(ii) (2003).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).

The veteran contends that he currently suffers from 
disabilities of benign prostatic hypertrophy/ prostatitis and 
bronchial asthma as a result of inservice events, 
specifically exposure to Agent Orange.  After a review of the 
evidence, the Board finds that his contentions are not 
supported by the record, and that his claims for entitlement 
to service connection for benign prostatic 
hypertrophy/prostatitis and bronchial asthma are not 
warranted.  

I.  Entitlement to Service Connection for Benign Prostatic 
Hypertrophy / Prostatitis

The veteran contends that during active service in Vietnam, 
he was exposed to Agent Orange, which led to his current 
prostate disability.  Under the new law cited above, exposure 
to herbicide agents is presumed.  However, the medical 
evidence does not demonstrate that the presence of the 
veteran's claimed disability of benign prostatic 
hypertrophy/prostatitis is attributable to such exposure.  

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of benign prostatic 
hypertrophy/prostatitis.  

Treatment records from Mary Black Memorial Hospital show that 
the veteran was diagnosed with benign prostatic hypertrophy 
and underwent a transurethral resection of the prostate in 
April 1995.  An April 1995 pathology report listed a 
diagnosis of adenomatous and fibromuscular hyperplasia of the 
prostate as well as patchy mild chronic prostatitis.  A May 
1995 emergency room report showed that the veteran had 
complained of severe gross hematuria with blood clots and an 
inability to void.  The treatment note stated that the 
veteran had postoperative transurethral resection of the 
prostate clot retention. 

The veteran also submitted private treatment records from 
private physician, Dr. Ellis.  A June 1997 treatment note 
showed that the veteran complained of increased urinary 
frequency and urgency as well as sensation of incomplete 
emptying.  The physician noted that these symptoms were 
probably secondary to benign prostatic hypertrophy.   A 
diagnosis of mild bladder neck contracture was noted in an 
August 1997.  Additional treatment records show that the 
veteran underwent dilation of the bladder neck in September 
1997.  Treatment records from another private physician, 
Dr.Tarazi, dated in January 1998 noted that the veteran 
suffered from a right inguinal hernia as well as a lesion on 
his left thigh.         

Based on the veteran's active service in Vietnam and 38 
U.S.C.A. § 1116, the Board accepts that the veteran was 
exposed to herbicides.  However, while prostate cancer is one 
of the diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e), benign prostatic 
hypertrophy/prostatitis is not a condition enumerated under 
38 C.F.R. § 3.309(e).  Consequently, the veteran is not 
entitled to a presumption that his claimed disability of 
benign prostatic hypertrophy/prostatitis is due to herbicide 
exposure.  Without the benefit of the presumptive provisions 
of 3.307 and 3.309, the veteran must submit competent medical 
evidence establishing a connection between the presumed 
exposure to herbicides in Vietnam and his current disability 
of benign prostatic hypertrophy/prostatitis.  Medical 
evidence of record does not show that the veteran suffered 
from benign prostatic hypertrophy/prostatitis due to exposure 
to herbicide agents during active service. The veteran has 
not submitted any other evidence beyond his own contentions 
that his disability of benign prostatic 
hypertrophy/prostatitis is in any way related to exposure to 
herbicides.  The Board finds that the veteran's claim for 
service connection for benign prostatic 
hypertrophy/prostatitis due to herbicide exposure must be 
denied on this basis.

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994). Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for benign prostatic hypertrophy/prostatitis.  In 
this case, there is no competent medical evidence of record 
showing that the veteran's prostate disability has been 
etiologically related to his period of active service.  The 
veteran's service medical records are void of any complaint, 
treatment, or diagnosis of benign prostatic 
hypertrophy/prostatitis.  The veteran's private treatment 
records describe his current disability symptomatology but do 
not show that it is etiologically related to his period of 
active service.

As the preponderance of the evidence establishes that the 
veteran's current prostate disability is not related to his 
military service, the veteran's claim of service connection 
for benign prostatic hypertrophy/prostatitis must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection of benign prostatic hypertrophy/prostatitis is not 
warranted.

II. Entitlement to Service Connection for Bronchial Asthma 

The veteran contends that during active service in Vietnam, 
he was exposed to Agent Orange, which led to his current 
disability of bronchial asthma.  Under the new law cited 
above, exposure to herbicide agents is presumed as long as 
the veteran was on active duty in Vietnam during the Vietnam 
era.  However, the evidence does not demonstrate that the 
presence of the veteran's claimed disability of bronchial 
asthma is attributable to such exposure.  

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of bronchial asthma.  

Evidence of record contains treatment records dated from 
December 1989 to December 1999, which show that a private 
physician, Dr. Fogarty, treated the veteran for asthma.  A 
December 1989 treatment record stated that the veteran had 
suffered from pneumonia ten weeks before the examination.  An 
impression of severe asthma precipitated by a respiratory 
infection two months ago was listed in the report.  In 
addition, the physician noted that the veteran had a history 
of exposure to oil mist fumes over the past three years at 
his job as well as previous exposure to Agent Orange during 
service in 1968 with "significance for current illness 
unclear".  Additional treatment notes from September 1998, 
June 1999, and December 1999 show that the veteran was 
treated for asthma and chest congestion.  In the April 2003 
hearing transcript, the veteran stated that he continues to 
be treated for his bronchial asthma disability by Dr. 
Fogarty.       

The Board finds that the veteran's claim for service 
connection for bronchial asthma due to herbicide exposure 
must be denied on this basis.  The veteran is not entitled to 
presumption of service connection due to herbicide agent 
exposure.  Bronchial asthma is not included in the list of 
enumerated diseases under 38 C.F.R. § 3.309 (e) to trigger 
service connection due to the presumption of herbicide 
exposure.  See 38 C.F.R. § 3.309 (e) (2003).  As noted above, 
without the benefit of the presumptive provisions of 3.307 
and 3.309, the veteran must submit competent medical evidence 
establishing a connection between the presumed exposure to 
herbicides in Vietnam and his current disability of bronchial 
asthma.  Medical evidence of record does not show that the 
veteran suffered from bronchial asthma due to exposure to 
herbicide agents during active service.  The veteran's 
private treatment records describe his current disability 
symptomatology but do not show that it is etiologically 
related to his period of active service.  

In the December 1989 treatment note, the veteran's private 
physician was unable to render a clear opinion as to whether 
the veteran's current respiratory disability is etiologically 
related to his period of active service.  Dr. Fogarty noted 
that the "significance" of the veteran's previous exposure 
to Agent Orange during service in 1968 concerning his current 
illness of bronchial asthma was "unclear".  The Board finds 
that Dr. Fogarty's statement shows no indication that he 
reviewed the veteran's service medical records or other 
medical history.  A medical opinion is rejected as 
"immaterial" where there is no indication that the physician 
had reviewed the claimant's service medical records or any 
other relevant documents, which would have enabled him to 
form an opinion on service connection on an independent 
basis.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  In 
addition, the Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The medical 
evidence discussed above does not show that the veteran 
suffered from his current disability of bronchial asthma due 
to exposure to herbicide agents during active service.

As noted above, the regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994). 
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

The Board acknowledges statements submitted by the veteran 
and his spouse, which maintain that he suffers from current 
disabilities of bronchial asthma and benign prostatic 
hypertrophy/prostatitis that are related to events, which 
occurred during active service.  However, none of these 
statements have shown that the veteran or his spouse have the 
medical expertise that would render competent statements as 
to the relationship between his military service and his 
current claimed prostate and respiratory disabilities.  These 
opinions alone cannot meet the burden imposed by 38 C.F.R. 
§ 3.303 with respect to the relationship between events 
incurred during service and the veteran's claimed prostate 
and respiratory disabilities.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board is also aware that the veteran and his spouse both 
stated in the April 2003 hearing transcript that he had 
obtained private medical treatment for his claimed 
disabilities within one year of separation from active 
service.  The veteran and his spouse also testified that the 
veteran's treatment records were unavailable, as the doctors 
were presently either retired or deceased.   Statements 
submitted by the veteran and his spouse qualify as competent 
lay evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2003).  Statements from the veteran can be 
used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2003).  Competent medical evidence is 
considered more probative than competent lay evidence.  
Therefore, the Board finds that the medical evidence of 
record, which does not indicate that the veteran's current 
prostate and respiratory disabilities are related to his 
active military service, is more probative than the veteran's 
own lay statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for bronchial asthma.  In this case, there is no 
competent medical evidence of record showing that the 
veteran's respiratory disability has been etiologically 
related to his period of active service.  The veteran's 
service medical records are void of any complaint, treatment, 
or diagnosis of bronchial asthma.  The first evidence of a 
diagnosis of bronchial asthma does not appear of record until 
1989, many years after the veteran's separation from active 
service.  None of the veteran's private treatment records 
show that his current respiratory disability is related to 
his active service.  In addition, the Board considers the 
December 1989 statement of Dr. Fogarty to be immaterial as 
well as inconclusive in providing evidence of a link between 
the veteran's respiratory disability and events during active 
service.  

As the preponderance of the evidence establishes that the 
veteran's current respiratory disability is not related to 
his military service, the veteran's claim of service 
connection for bronchial asthma must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim for service connection of bronchial 
asthma is not warranted.


III. VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for benign prostatic 
hypertrophy/prostatitis as well as bronchial asthma on a 
direct basis or as secondary to Agent Orange exposure.  The 
veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
these claims has been obtained and associated with the claims 
folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In a recent decision, the U. S. Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to 
the veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) rating decision on a service-connection 
claim and noted that 38 U.S.C.A. § 5103A requires VA to give 
a VCAA-complying notice to a VA claimant upon receipt of a 
complete or substantially complete application.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, the veteran did receive a VCAA notice 
before the May 2001 rating decision was issued by the AOJ.  
The RO sent the veteran a letter dated in March 2001, which 
contained notice of the VCAA legislation.  
Under Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004), the Court also held that a notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In this case, the RO sent the veteran a letter dated in March 
2001, which notified the veteran of the type of evidence 
necessary to substantiate his claims.  The document also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
March 2001 letter from the RO explicitly informed the veteran 
about the information and evidence he is expected to provide. 

For the final requirement for notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the AOJ must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The March 
2001 letter from the RO provided the veteran with a detailed 
list of evidence needed to make a decision for his claim, 
stated that the veteran should inform the RO if there was no 
additional evidence to support his claim, and notified the 
veteran that it is his responsibility to help the RO obtain 
all evidence necessary to support his claim.   In addition, 
the veteran submitted a statement, which noted that he did 
not have any additional evidence to submit for his claims in 
July 2002.  In this case, there is no additional development 
needed.  Consequently, any defect in such notice would not 
prejudice the veteran in this instance.  The Board finds that 
VA's duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claims has been 
satisfied. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the March 2001 letter sent by the RO to the 
veteran included notice that the appellant had a full year 
respond to a VCAA notice.  It has been more than one complete 
calendar year since that notice.   Even so, under the 
Veterans Benefits Act of 2003, it is now permissible for VA 
to adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).


ORDER

Service connection for benign prostatic 
hypertrophy/prostatitis on a direct basis or as secondary to 
Agent Orange exposure is denied.  

Service connection for bronchial asthma on a direct basis or 
as secondary to Agent Orange exposure is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



